 
 

Case 1:14-cr-00555-GBD Document 147

   

USDC SDNY

Oe INT
open ALLY FILED

eupneees
{Q) 3.7848
NUL. 2 se bres 4614

    
  

VLADECK, RASKIN & CLARK, P.C.

   

 

July 23, 2020
By Email and ECF
Hon. George B. Daniels, USDJ SO ORDERED:
US District Court for the bb aint:
Southern District of New York or fe is, USDI,

500 Pearl Street

New York, NY 10007 JUL 2 3 zz

 

Re: United States v. Ralph Nolan, 14 Cr 0555 (GBD)

Dear Judge Daniels:

I write to request that I be appointed to represent Mr. Nolan in the above captioned matter munc
pro tune April 15, 2020. As the Court may recall, I represented Mr. Nolan in the above matter in the
District Court after trial and for sentencing and collateral proceedings post-trial, Since that time, I was
appointed to represent him in his consolidated appeal before the United States Court of Appeals for the
Second Circuit.

On April 15, 2020 Mr. Nolan’s conviction was reversed by the Court of Appeals and remanded
to this Court and I applied immediately for an emergency bail application before Your Honor and
successfully secured his release from prison. I have been representing Mr. Nolan since that time and
request that I be formally appointed pursuant to the Criminal Justice Act nunc pro tunc April 15, 2020
and that the Court endorse this letter So Ordered to effectuate my reappointment.

Respectfully submitted,

/s/ Susan J. Walsh
Susan J. Walsh
cc: Dominic Gentile, AUSA
Richard Cooper, AUSA

715276 v1
565 Fifth Avenue, 9th Floor, New York, New York 10017 « (p) 212-403-7300 « (f) 212-221-3172

 
